Opinion by
Judge Williams, Jr.,
This is an appeal from a determination by the Unemployment Compensation Board of Review that the claimant, John Stine, is ineligible for benefits because he voluntarily left his employment situation without cause of a necessitous and compelling nature.
Claimant asserts before this Court that the referee failed to
advise him as to his rights, aid him in examining and cross-examining witnesses, and give him every assistance compatible with the impartial discharge of (his) official duties.
34 Pa. Code §101.21. Our examination of the sparse record in this matter leads us to the same conclusion. We therefore remand the case to the Board for further action.
Order
And Now, this 2nd day of August, 1982, the decision of the Unemployment Compensation Board of Review, No. B-182488, dated March 27, 1980, is hereby remanded to the Board for further proceedings not inconsistent with this Opinion.